Title: From Thomas Jefferson to James Madison, 13 June 1800
From: Jefferson, Thomas
To: Madison, James



Dear Sir,
Monticello June 13. 1800.

In my last letter to you from Philadelphia I mentioned that I had sent for yourself by mr Nicholas 160. Doll. recd from Lewis, and 110. Doll. for your father, part of 160.38 D delivered me by mr Hurt for him. the remaining 50. D. I brought & have here in half dimes ready to be delivered. I mentioned also that mr Nicholas would recieve from Barnes Generl Moylan’s money (123. Dol. if my memory is right.) all this I hope has been right. I was charged by Barnes with 270. D. for mrs Key in this neighborhood. he had made up the parcels & labelled them. I gave that of 270 D. labelled by him for you, to mr Nicholas, as above mentd. yet when I came to open here the one he had labelled, externally for mrs Key, I found the internal divided into two parcels & labelled the one 160. D. for you & 110. D. for your father. not doubting that he had committed an error in crossdirecting the external labels, & the sums happening to be precisely the same, I delivered this money to mrs Key. it would have been more satisfactory to me if a similar discovery of disagreement between the external & internal labels of the other parcel had been observed. but mr Nicholas tells me he returned that parcel to Barnes & took paper instead of it. however it suffices that yourself & your father have recieved your 270. D. I have here also for mrs Madison 2. small packets, about the size of letters and a third, containing a book, is on it’s way in a trunk of mine which left Philadelphia about the 26th. Ult. by water. I have not yet heard of it’s arrival in Richmond. I am not without hopes that you will soon recieve these things here yourselves. at present & for some days you would find Dr. & mrs Bache with us. on Monday we expect mr & mrs Hollins on their return from Warren to Baltimore. tho’ late occurrences have been wonderful, & furnish much matter for consideration; yet they are beyond the limits of a letter and not proper for one which is to go through the post office. there seems now to be one possibility which would furnish matter for very interesting consultation between us, & a consultation much desired: and unless you should find it convenient to come here soon, I propose to myself the pleasure of seeing you at your own house. but this cannot be till mr Eppes & my daughter, who are to leave us tomorrow, return again; which will not be till after his harvest. they take the wheels of my chair to equip the Phaeton for them. perhaps I may be able to borrow a chair in the neighborhood, tho’ I do not know of one at present. should it be convenient for mrs Madison & yourself to solve the difficulty it will be sooner done & more to our  gratification. mr Randolph & my daughter will participate of the pleasure of your company here. accept my sincere & affectionate attachments for mrs Madison & yourself. Adieu.
